Exhibit 23.2 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in this Annual Report (Form 10-K) of RPM International Inc. of our report dated July 27, 2015, except for Notes B and O, as to which the date is July 24, 2017, with respect to the consolidated financial statements of RPM International Inc. Our audits also included the financial statement schedule of RPM International Inc. listed in Item15(a). This schedule is the responsibility of RPM International Inc.’s management. Our responsibility is to express an opinion based on our audits. In our opinion, as to which the date is July 27, 2015, the financial statement schedule referred to above, when considered in relation to the basic financial statements taken as a whole, presents fairly in all material respects the information set forth therein.
